BISCHOFF, J.
For the purpose of putting the plaintiff to his proofs and of enabling the guardian ad litem to controvert every allegation of the complaint, should the interests of the infant so require, the general answer of the infant suffices to the same extent as though a general denial was interposed. To hold that no issue is *366raised by such an answer would be to disregard the obvious purpose and effect of the pleading.
Motion by guardian ad litem for retaxation granted as to all items-specified in the moving papers.